Citation Nr: 0318184	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  00-02 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from November 1968 to 
October 1971, with service in the Republic of Vietnam.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  February 1999 by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  The veteran has a high school education and work 
experience in semi-skilled jobs; he last worked in 1991 
delivering newspapers.

2.  The veteran's service connected disabilities are PTSD 
with depression and diabetes mellitus.

3.  The competent medical evidence of record shows that the 
veteran is precluded from retaining substantially gainful 
employment by symptomatology of his service connected 
psychiatric disability.


CONCLUSION OF LAW

The criteria for entitlement to TDIU are met.  38 C.F.R. 
§ 4.16(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, during the 
pendency of the veteran's appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  The VCAA applies 
to all pending claims for VA benefits and provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claim which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefit which the veteran is seeking.  In 
view of the fact that this decision grants the veteran's 
claim on appeal, further evidence to substantiate the claim 
is not needed.  The Board concludes that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the veteran's claim and that the notice 
provisions of the VCAA have been complied with.  The Board 
finds that there will be no prejudice to the veteran if the 
Board decides his appeal at this time and the Board will, 
therefore, proceed to consider the veteran's claim on the 
merits.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Applicable regulations provide that total disability ratings 
for compensation may be assigned where the schedular rating 
is less than total when the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a) (2002). 

The veteran's service-connected disabilities are post-
traumatic stress disorder (PTSD) with depression, evaluated 
as 70 percent disabling, and diabetes mellitus, evaluated as 
20 percent disabling.  His combined service-connected 
disability 
rating is 80 percent.  Therefore, he meets the percentage 
requirements of 38 C.F.R. § 4.16(a) (2002) for TDIU on a 
schedular basis, and the determinative issue becomes whether 
he is unemployable due to service-connected disabilities.  
The veteran does not contend and there has been no medical 
finding or opinion that his diabetes would preclude him from 
working, so the issue presented in this case is whether the 
veteran's service connected psychiatric disability of PTSD 
with depression precludes him from obtaining and retaining 
substantially gainful employment.  For the reasons stated 
below, the Board finds that the veteran is entitled to an 
allowance of TDIU.

A rating decision in September 1984 granted entitlement to 
service connection for PTSD and assigned an evaluation of 50 
percent.  It was noted that the veteran served as a medic in 
Vietnam, where his duties included taking care of gravely 
wounded men, a fellow medic was killed, and his hospital was 
severely damaged by mortar attacks.  A rating decision in 
April 1986 increased the evaluation for PTSD to 70 percent.

At a VA psychiatric examination in July 1991, the veteran 
indicated that he had stopped working as a delivery person 
for a newspaper the preceding week.  The veteran complained 
of having recurring bad memories and nightmares of soldiers 
and children dying in Vietnam.  He stated he was very tense, 
liked to be alone, and could not control his angry outbursts.  
He reported that he had been receiving outpatient care for 
PTSD symptoms since 1984 and had been hospitalized several 
times for psychiatric treatment.  On mental status 
examination, the veteran was very restless.  When asked about 
his Vietnam experiences, he jumped up, shouted loudly, and 
became tearful.  He had poorly controlled free-floating 
anxiety.  The diagnosis on Axis I was PTSD, delayed onset.  
The veteran was advised to continue attending a VA outpatient 
mental health clinic.

In a statement received in July 1998, the veteran's wife 
reported that he had been missing since April and that there 
was a missing person investigation being conducted by a 
sheriff's department.  An investigative report indicated that 
the veteran was last seen at his parents' house and that they 
reported that he had also disappeared on an earlier occasion 
the previous year.  That time, the veteran went to West 
Virginia.

At a VA psychiatric assessment in October 1998, the veteran 
stated that he had returned home after 5 months and he did 
not recall what he had done during that period of time.  He 
stated that this was his third episode of a fugue state and 
psychogenic amnesia.  Each time, he had wandered away from 
his home.  He was located this time in Nebraska.  He 
complained of having nightmares 3 or 4 times a week and 
flashbacks 2 or 3 times a week.  He stated that he had high 
anxiety and anger.  On mental status examination, his affect 
was anxious.  He was accompanied by his wife, and he made eye 
contact with her before answering questions.  The pertinent 
impressions were PTSD, psychogenic fugue, and rule out 
bipolar disorder, depressed.

At a VA PTSD examination in October 1998, the veteran 
described stressful experiences in Vietnam.  The airplane he 
arrived on was subjected to mortar attack and a fellow medic 
was killed.  In Vietnam, he was in 3 firefights even though 
he was a medic.  His fiancée, a female nurse, was seriously 
wounded by shrapnel.  A friend of his committed suicide in 
his presence.  After service, he had jobs in a lumber yard, a 
factory, and a furniture store, and in medical facilities as 
a nursing assistant.  His last job was delivering newspapers.  
He stated that he was unable to function at work due to 
severe PTSD symptoms.  He was an outpatient at the Center for 
Stress Recovery of a VA Medical Center (VAMC).  He was taking 
Buspar and Lithium.  The veteran stated that he was very 
depressed and anxious, had difficulty falling asleep and 
staying asleep, and was irritable and prone to outbursts of 
anger.  He had intrusive recollections and nightmares about 
Vietnam.  He also had intense psychological distress when he 
was exposed to an event which symbolized or resembled the 
traumatic events he experienced in Vietnam.  On mental status 
examination, his mood was depressed.  He admitted to suicidal 
ideation.  He was very nervous and anxious.  The pertinent 
diagnosis on Axis I was PTSD with depression and anxiety.  
The examiner assigned a Global Assessment of Functioning 
(GAF) score of 40.  The Board notes that the GAF scale is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  American Psychiatric Association, Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994).  A 
GAF score of 40 denotes some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  The examiner reported that the veteran had classic 
symptoms of PTSD and impairment of his industrial and social 
adaptability.

In April 1999, the assistant circulation manager of the 
newspaper which was the veteran's last employer reported that 
the veteran worked for approximately one year until July 
1991.  He stated that the veteran was a good worker but he 
had problems and would have to take time off.  He said, "I 
feel that [the veteran] tried hard to succeed at the job, but 
it was just too much for him to handle."

The veteran was hospitalized at the Center for Stress 
Recovery of a VAMC from July to September 1999.  His PTSD 
symptoms were noted to have increased in severity.  The 
discharge diagnoses on Axis I were PTSD, chronic, and rule 
out bipolar disorder.  The veteran was to continue with 
outpatient therapy and psychoactive medication.

At a VA mental health clinic in May 2001, the veteran 
reported having had terrifying nightmares 2 nights in a row.

At a VA psychiatric examination in September 2001, the 
veteran stated that he had been taking Lithium for 3 years 
and it had helped him.  He discussed his state of mind during 
the periods of time he had gone missing from his home and 
said that he had not gotten any answers from doctors he had 
told about the episodes.  He denied any current suicidal 
intent.  He stated that his wife had had an affair with their 
son-in-law and he was planning to divorce her.  The diagnoses 
on Axis I were PTSD and bipolar disorder, not otherwise 
specified.  The examiner reported that the fugue states which 
the veteran reported did not meet the criteria for a 
diagnosis of disassociative disorder but rather were part of 
his PTSD, as the episodes represented actual detachment from 
his family and re-enactment of living in the jungle in 
Vietnam.

At the VA mental health clinic in May 2002, the veteran 
reported that he had left his wife and moved into the Ohio 
Veterans' Home.

In March 2003, the Director of PTSD services at a VAMC and 
the veteran's therapist, a VA clinical social worker, 
reported that: the veteran had been under their care since 
October 1998, when they rendered diagnoses of PTSD and 
bipolar disorder; since completing a 10 week residential 
treatment program in September 1999, he had been engaged in 
individual psychotherapy on a bi-weekly basis; as a 
consequence of his consistent involvement in treatment on the 
PTSD services unit and efforts to improve the quality of his 
life, his symptoms of episodic depression, trauma-related 
nightmares and intrusive recollections, avoidance, difficulty 
managing anger, irritability, sleep disturbance, and anxiety 
had improved and remained stable in recent years; his 
improved psychiatric condition was also due to his avoidance 
of the stressors which intensified his PTSD symptoms and 
compromised his psychiatric stability; in spite of this 
general improvement, he continued to experience episodes 
during which his symptoms increased in frequency and 
intensity; the episodes generally occurred in response to 
current life stressors or anniversaries of his war trauma, or 
both; as a result, while the veteran had been encouraged to 
continue to engage in healthy activities which improved his 
quality of life (for example, painting, craft shows, social 
outings), it had not been recommended that he seek gainful 
employment.  

The physician and clinical social worker stated, "[The 
veteran's] social and occupational functioning is clearly 
impaired despite some overall improvement over the last five 
years of treatment, and his prognosis for the future is 
guarded at best.  It is not expected that this veteran will 
ever be capable of retaining gainful employment.  It is also 
important to note that this veteran's current Global 
Assessment of Functioning (GAF) score of 60 over the last 6 
months reflects his capacity to function in a sheltered 
environment (Ohio Veteran's Home) without multiple stressors 
which exacerbate his symptoms."  (Emphasis supplied.)

The Board notes that the VA Director of PTSD services and the 
veteran's therapist have clearly stated a conclusion that, 
after 5 years of inpatient and outpatient treatment, the 
veteran is precluded from retaining substantially gainful 
employment by reason of his service connected disability of 
PTSD with depression.  Their opinion, which is 
uncontroverted, is based on close observation of the veteran 
over an extended period of time and appears to have a firm 
clinical basis.  The Board will accept their findings and 
opinion, which support the veteran's entitlement to TDIU.  
The Board thus finds that the preponderance of the credible 
evidence is in favor of the veteran's claim of entitlement to 
TDIU, and that benefit will be granted.  See 38 C.F.R. § 
4.16(a) (2002)   


ORDER

Entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disabilities is granted.




	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

